DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) A method, comprising: associating a vehicle with an impact; saving media captured before and after the impact as a media segment; transmitting, by a computing device associated with the vehicle, the media segment to another computing device; and building a sound profile from the media segment; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity (taking a video of an accident using a smartphone and dialing 911).
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAWA; Kazuyuki et al. (US 20190193659 A1) [Miyazawa] in view of Seth; Rohit et al. (US 20190244301 A1) [Seth].

Regarding claims 1, 8 and 15, Miyazawa discloses, a method, comprising: associating a vehicle with an impact (an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0006], [0007], [0010], [0025]); 
saving media captured before and after the impact as a media segment (Storing a video of the periphery of a vehicle and the like when the vehicle encounters a traffic accident is extremely important for a party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian, and the like involved in the accident before and after the accident. As a device for storing an accident video, for example, a driving recorder is known for capturing a video ahead of the vehicle with a camera mounted near a rearview mirror in the vehicle, and storing in the storage device the video of a certain period before and after the accident is detected ¶ [0002]); 
transmitting, by a computing device associated with the vehicle, the media segment to another computing device (an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0110]-[0112]); 
However Miyazawa does not explicitly facilitate for building a sound profile from the media segment.
Seth discloses, building a sound profile from the media segment (In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. The audio collected from more than one vehicle can generate a sounds profile).


Regarding claims 2 and 9, the combination of Miyazawa and Seth discloses, wherein the media segment comprises one or more of audio, video, a text file, an image file, vehicle telemetry, environmental data, traffic data, and sensor data (Miyazawa: an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0006], [0007], [0010], [0025]).

Regarding claims 3, 10 and 16, the combination of Miyazawa and Seth discloses, wherein environmental data comprises data related to one or more of ambient temperature, road conditions, weather, wind speed or direction, time of day, and light sources (Seth: temperature sensors ¶ [0024]. Road conditions ¶ [0029]. Weather data ¶ [0035]).

Regarding claims 4, 11 and 19, the combination of Miyazawa and Seth discloses, wherein the media segment further comprises one or more of a direction for each of one or more sounds, wherein another computing device comprises a server, wherein the method further comprising: determining, at the server, a number of videos based on the received media segment; and synchronizing the one or more sounds with one or more videos (Seth: In some embodiments for example, the system may capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. Examiner specifies that the audio video taken at the same time tend to be synchronized).

Regarding claims 5, 13 and 17, the combination of Miyazawa and Seth discloses, wherein the media segment comprises media captured during a first time period before the impact and media captured during a second time period after the impact (Miyazawa: and storing in the storage device the video of a certain period before and after the accident is detected ¶ [0002] and [0085]). 

Regarding claims 6, 14 and 18, the combination of Miyazawa and Seth discloses, wherein the sound profile comprises one or more sound elements, wherein each sound element comprising: a unique identifier; a starting timestamp; an ending timestamp (Miyazawa: Here, as illustrated in FIG. 5, the accident information 10 includes, for example, vehicle information 10a, an accident situation 10b, date and time information 10c, location information 10d, steering information 10e, brake information 10f, acceleration information 10g, vehicle speed information 10h, sensor information 10i, driver information 10j, log information 10k, and a video 10l ¶ [0075]); and an indication of a source of the sound element (Seth: In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. Examiner specifies that each vehicle is the source of the data (audio/video)).

Regarding claims 7, 12 and 20, the combination of Miyazawa and Seth discloses, transmitting the sound profile to one of an emergency services provider, law enforcement, or an insurance provider (Miyazawa: After the hash value is transmitted, the vehicle-mounted device 2 transmits raw data of the accident information to the information center device 3 with reception of a transmission request from the police or the like as a trigger ¶ [0132]).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







8/14/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154